DETAILED ACTION
Response to Amendment
This is in response to Applicants amendment filed 03/29/2021 which has been entered. No Claims have been amended. No Claims have been cancelled. No Claims have been added. Claims 1-20 are still pending in this application, with Claims 1, 8 and 16 being independent.

Response to Arguments
Applicant’s arguments with respect to Claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4, 6, 8-10, 12, 14 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Willey et al (2008/0077525 A1) in view of Soundar (2012/0099720 A1).
As per Claim 1, Willey teaches a method for assigning contacts in a contact center, the method comprising: extracting, by a blend application, contextual information related to an inbound contact received at a first port (Page 4, Paragraph [0039] and [0045]); when the contextual information indicates that a customer associated with the inbound contact has requested an agent interaction (Page 4, Paragraph [0045]).
(Note: In paragraph [0045], Willey describes a collection agency administering debt collection campaigns wherein letters are sent to debtors that include an inbound IVR number the debtor may user to make payment arrangements. Debtor letters include account numbers, and/or 
Willey does not teach transmitting, by the blend application, the contextual information to an outbound dialer; placing, by the outbound dialer, an outbound call from a second port to the first port; automatically patching, by the outbound dialer, the second port with a third port that is associated with an agent assigned to an outbound campaign; and connecting, by the outbound dialer, a customer device associated with the inbound contact to a device associated with the agent, wherein the agent remains assigned to the outbound campaign.
However, Soundar teaches transmitting, by the blend application, the contextual information to an outbound dialer (Page 2, Paragraphs [0033], [0036] and [0038]); placing, by the outbound dialer, an outbound call from a second port to the first port (Page 3, Paragraph [0043]; Page 6, Paragraph [0075]). (Note: In paragraphs [0033] and [0036], Soundar describes a dialing agent and dialing agent software. In paragraph [0038], Soundar indicates that the dialing agent software may operate automatically without a dialing agent performing a step)
(Note: Willey describes a call center handling incoming and outgoing communications. Soundar describes the transfer of a communication between a calling party and a call center agent where the transfer is automatically performed by dialing agent software. As shown in Figure 1 of Soundar there are at least three distinct ports. Port 1 is the connection of a customer to the private branch exchange [PBX]. Port 2 is a connection between the dialing agent and the PBX. Port 3 is a connection between a call center agent and the PBX. There is also a central data server that provides relevant information [caller phone number, account info, etc.] to call center staff)

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Willey with the method as taught by Soundar to explore a variety of communication mediums in an attempt to reach a debtor so an enterprise may collect monies owed.
As per Claims 2, 9, 10 and 17, the combination of Willey and Soundar teaches receiving, by at least one of the blend application or the outbound dialer, data related to at least one parameter regarding handling of one or both of inbound contacts and outbound contacts in the contact center; when the blend application receives the data, determining, by the blend application based on the data, whether to transmit the contextual information; and when the outbound dialer receives the data, determining, by the outbound dialer based on the data, whether to place the outbound call as described in Claim 1 above. 
(Note: In paragraphs [0039] and [0045], Willey describes receiving a promise to pay from a debtor and indicates that account information [i.e. contextual information] may include debtor name, account data, contact information, outstanding balance. In paragraph [0103], Soundar determining whether or not a campaign is on hold [i.e. at least one parameter regarding handling of one or both of inbound contacts and outbound contacts in the contact center]. In a circumstance where a live agent is required but not available the call may be delayed)

As per Claims 4, 12 and 18, the combination of Willey and Soundar teaches wherein the contextual information further comprises an indication of a priority of the inbound contact (Soundar: Page 6, Paragraph [0079]). It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Willey with the method and system as taught by Soundar to explore a variety of communication mediums in an attempt to reach a debtor so an enterprise may collect monies owed.
As per Claims 6, 17 and 19, the combination of Willey and Soundar teaches selecting, by the outbound dialer, based on the priority, the agent from a plurality of agents assigned to the outbound campaign. (Note: Prioritization of contacts is taught by Soundar as described in Claim 4 above. In a debt collection scenario a debtor with a large debt for an extended period of time is a priority. It would be obvious to connect an agent with a track record of successfully extracting payment to be assigned to a problematic account even if it is not the agent’s primary assignment)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Willey with the method and system as taught by Soundar to explore a variety of communication mediums in an attempt to reach a debtor so an enterprise may collect monies owed.
As per Claim 8, the combination of Willey and Soundar teaches a method and system for assigning contacts in a contact center as described in Claim 1. Willey also teaches a memory device, storing executable instructions (Figure 6 – References 616 and 620; Page 7, Paragraph 602; Page 7, Paragraph [0069]). Soundar additionally teaches an outbound dialer (Page 2, Paragraphs [0036] and [0038]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Willey with the method and system as taught by Soundar to explore a variety of communication mediums in an attempt to reach a debtor so an enterprise may collect monies owed.
As per Claim 16, the combination of Willey and Soundar teaches a method and system as described in Claims 1 and 8 above. Soundar also teaches the use of an automated call distributor (ACD) (PBX: Figure 1 – Reference 150; Page 3, Paragraph [0043]). (Note: Claim 16 differs from Claim 1 in that outbound contacts are assigned to agents tasked to handle inbound campaigns. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Willey with the method and system as taught by Soundar to explore a variety of communication mediums in an attempt to reach a debtor so an enterprise may collect monies owed.

Claims 3, 5, 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Willey et al (2008/0077525 A1) in view of Soundar (2012/0099720 A1) as applied to Claims 1, 8 and 16 above, and further in view of Noble, Jr. et al (8,654,964 B1).
As per Claim 3, the combination of Willey and Soundar teaches wherein the outbound campaign further comprises a plurality of outbound contacts as described in Claim 1. The combination of Willey and Soundar does not teach queuing, by the outbound dialer, the inbound contact ahead of one or more of the plurality of outbound contacts. However, Noble teaches 
(Note: In Column 6, Lines 45-67; Noble describes a contact list sorted in an ascending order [See: Figure 2 – Reference 250]. The relative priority of the contact at a particular time is shown is shown in Figure 2 as well. With the change of each hour there is a change in the priority of outbound contacts. In Column 5, Lines 61-64; Noble indicates prioritizing dialing lists techniques may include the value of a contact. In a scenario where an inbound contact is of high value it is logical that an outbound call to the high value target would have priority relative to other contacts with lesser value)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Willey and Soundar with the method as taught by Noble to allow a customer who has spent a significant amount of money with the enterprise to be identified and rapidly connected to an agent that may address the customer concern in an effort to provide excellent customer service in an attempt to keep the customer happy.
As per Claims 5, 11 and 13, the combination of Willey, Soundar and Noble teaches queuing, by the outbound dialer, based on the priority, the inbound contact ahead of one or more of the plurality of outbound contacts as described in Claim 3 above. It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Willey and Soundar with the method and system as taught by Noble to allow a customer who has spent a significant amount of money with the enterprise to be identified and rapidly connected to an agent that may address the customer concern in an effort to provide excellent customer service in an attempt to keep the customer happy.

Claims 7, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Willey et al (2008/0077525 A1) in view of Soundar (2012/0099720 A1) as applied to Claims 1, 8 and 16 above, and further in view of Gorny (2016/0353310 A1).
As per Claims 7, 15 and 20, the combination of Willey and Soundar teaches the method and system of Claims 1, 8 and 16; but does not teach generating, by an outbound campaign manager, a performance report for the agent, wherein the performance report comprises performance data related to one or more inbound contacts and one or more outbound contacts handled by the agent. However, Gorny teaches generating, by an outbound campaign manager, a performance report for the agent, wherein the performance report comprises performance data related to one or more inbound contacts and one or more outbound contacts handled by the agent (Page 3, Paragraph [0027]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Willey and Soundar with the method and system as taught by Gorny to enable the creation of customized individual agent reports that allow an enterprise to examine elements of agent performance and provide coaching where necessary to correct areas of inefficiency to improve overall agent performance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sneyders et al (2008/0159521 A1), Koster et al (10,516,781 B1), Spence et al (2013/0244632 A1), Lawrence et al (2007/0162542 A1), McLaughlin (6,480,601 B1), Lake JR. et al (2013/0317977 A1), Ouimette et al (9,472,188 B1), Strandberg (7,302,051 B1), Corduroy et al (5,978,465) and Riefel (2015/0131793 A1). Each of these describes systems and method of implementing call campaigns in a call center environment.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHARYE POPE/Examiner, Art Unit 2652